DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:
In claim 27 (line 2), the term of “air gap” should read as:  -- air gaps --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21– 26, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 24 each recite the subject matters of: a covering layer on the top surface of the contact pad, which may imply that the top surface of the contact pad is still fully covered by the recited covering layer in the final structure of the claimed memory device. However, support for such recited subject matters cannot be found in the instant disclosure for the elected species (Figs. 1-6), wherein each of the top surfaces of the contact pads (106a; particularly see Fig. 6) has been substantially and/or mostly exposed from (i.e., no longer covered by) the covering layer (144) in the final device structure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 12-13 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the subject matters of: said air gaps collectively surround all said contact pads; but it fails to clarify: whether or not each of the recited contacts pads is definitely fully surrounded by immediately adjacent air gaps from the recited air gaps.
Claims 21 and 24 each recite the subject matters of: a covering layer on the top surface of the contact pad; but they each fail to clarify: whether or not each of the top surfaces of the contact pads is definitely still fully, or only partially, covered by the recited covering layer in the final structure of the claimed memory device.
Claim 24 recites the term of “said contacts pads” (see line 9); but such term lacks a sufficient antecedent basis in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun (US 2016/0351501; of record).
	Chun discloses a semiconductor memory device (Figs. 1-14; particularly see Fig. 14C; also see paragraph [0020]), comprising:
	a substrate (20) including an active region;
	a device isolation layers that naturally define said active region;
	a bit line on said active region and crossing over said active region, wherein said bit line comprises a conductive layer (202) and a hard mask layer (204; which can naturally function as a mask);
	spacers (208, 206) disposed between two of said bit line and a storage node contact (220) disposed between said spacers; 
	a contact pad (236) disposed on said storage node contact; 
	a recess (filled with 226, 230, 240) between two of said contact pads, wherein at least a part of sidewall of said recess is shared by said contact pad; 
	a contact pad isolation structure (226, 230, 240) disposed in said recess; 
	a covering layer (242) disposed on (i.e., above) at least a portion of said contact pad (236) and said contact pad isolation structure; and 
	an air gap (240) disposed between at least a portion of said contact pad isolation structure (226) and said covering layer (242).


Response to Arguments
Applicant’s arguments with respect to claims rejected above have been considered but are moot because the new ground of rejection set forth in the above claim rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898